Judge Lane
delivered the opinion of the court:
The single question presented upon this record is, are days of grace allowed, in this state, upon notes like this ? In the absence of legislation, and of decided cases, this depends upon custom, that is, upon the usual mode of transacting the business upon which the controversy arises. In 6 Ohio, 66, this court held that some descriptions of negotiable paper, such as notes payable at banks, are subject to the rules of the general law merchant. Upon such notes, and upon commercial bills of exchange, it is a well-established usage to allow days of grace. In' relation to .mere ordinary notes of hand, made -in the common transactions of life, no such usage is understood to prevail. It is customary to interpret the contract according to its terms, and treat it as requiring performance on the day stipulated. The judgment is in accordance with this usage, and must be affirmed.